                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY CAMDEN
                                  VICINAGE



YAKIK RUMLEY,

                    Plaintiff,
                                             Civil No.    19-14316   (RME/JS)
         V.


DEMOCRACY PREP     (FREEDOM PREP),           OPINION

                   Defendant.




Yakik Rumley, Plaintiff pro se
400 Chambers Street, Apt. 17Q
New York, New York 10282



BUNB,    United States District Judge:


        This matter comes before the Court upon Plaintiff’s Motion to

Reopen this case    [Dkt No.   10]   after the case was closed upon

Plaintiff’s failure to timely file a Second Amended Complaint.

Plaintiff has attached the proposed Second Amended Complaint to the

instant Motion to Reopen.        For the reasons set forth herein,       the

Court will decline to exercise supplemental jurisdiction over the

only remaining state law claim in this suit.


        Plaintiff, pro se,   filed his original Complaint and

application to proceed in forma pauperis        (“IFP”)    on June 26,   2019.

The Complaint asserted one claim for violation of Title VII,             42

U.S.C.    § 2000e et seq.    This Court screened the Complaint pursuant

                                         1
to 28 U.S.C.     § 1915(e) (2) (3),      and held that the Complaint failed to

state a claim because Plaintiff alleges his job offer was rescinded

on the basis of his criminal record,            which is not a characteristic

protected by Title VII.       [See Dkt No.      4]    The Court also denied

without prejudice Plaintiff’s IF? application.                    [Id.]

     Thereafter,     Plaintiff filed an Amended Complaint and amended

IF? application.      [Dkt No.    3]    The Amended Complaint no longer

asserted a Title VII claim,            and instead asserted a claim for

violation of New Jersey’s Opportunity to Compete Act, N.J.S.A.                       §

34:63-14,    also known as the “Ban the Box” law.                 The Court screened

the Amended Complaint and explained that Plaintiff failed to state

a claim because “he alleges that Defendants inquired into

Plaintiff’s criminal history after an offer of employment had been

extended-- i.e.,     after-- not during-- the initial application

process, which is defined as            ‘the period   .   .   .   ending when an

employer has conducted a first interview,’                N.J.S.A.        § 34:63-13.”

[Dkt No.    4]   The Court also denied without prejudice Plaintiff’s

IF? application.     [Id.]

     Thereafter,     Plaintiff paid the Court’s filing fee but did not

file a Second Amended Complaint within the time prescribed by the

Court’s previous Order.          Accordingly,    the Court closed the case.

[Dkt No.    6]

     Plaintiff now moves the Court to reopen his case,                      asserting

that he was given incorrect information by the Court Clerk’s Office

                                            2
concerning what he must file to continue his case.             Plaintiff

attaches to his Motion a proposed Second Amended Complaint which

now,   for the first time,       alleges that Defendant asked Plaintiff

about his criminal history on the initial job application-- i.e.,

not after an offer had been extended,          as previously alleged-- in

violation of New Jersey’s Opportunity to Compete Act.


       While this Court originally had federal question jurisdiction

pursuant to 28 U.S.C.      § 1331 by virtue of the Title VII claim,        this

Court now declines to exercise supplemental jurisdiction over the

remaining state law claim.’          The district court “may decline to

exercise supplemental jurisdiction” over state law claims if it has

“dismissed all claims over which it has original jurisdiction.

.“   28 U.S.C.   § 1367(c) (3)   .   The district court “must decline” to

exercise supplemental jurisdiction in such circumstances “unless

considerations of judicial economy,          convenience,   and fairness to

the parties provide an affirmative justification for doing so.”



‘  There is no independent basis for this Court’s subject matter
jurisdiction.   While the parties are alleged to be completely
diverse, the amount in controversy requirement of 28 U.S.C. § 1332
is not met.   Plaintiff demands $75,500.00 in monetary damages, but
recovering that sum is a legal impossibility, St. Paul Mercury
Indem. Co. v. Red Cab Co., 303 U.S. 283, 288—89 (1938), for two
related reasons.   First, the Opportunity to Compete Act expressly
disclaims creating a private right of action in favor of job
applicants, see N.J.S.A. § 34:63-18 (“Nothing set forth in this act
shall be construed as creating, establishing, or authorizing a
private cause of action by an aggrieved person against an employer
who has violated, or is alleged to have violated the provisions of
this act.”)  . Second, the “civil penalty” created by the Act is a
maximum of $10,000.00, N.J.S.A. § 34:63-19, which is well below the
amount in controversy threshold.
                                   3
Hedges v. Musco,   204 F.3d 109,   123   (3d Cir.   2000)   .     The Court finds

no such affirmative justification in this case.2                Accordingly,   the

Court will decline to exercise supplemental jurisdiction over the

state law claim remaining in this suit,       and therefore the Motion to

Reopen will be denied as moot.     An Order accompanies this Opinion.



Dated: October 16,   2019
                                           s/ Renée Marie Bumb
                                         RENÉE MARIE DUMB
                                         UNITED STATES DISTRICT JUDGE




2  Indeed, but for Plaintiff having paid the filing fee after two
unsuccessful attempts at securing IF? status, the proposed Second
Amended Complaint would be subject to screening pursuant to 28
U.S.C. § 1915(e) (2) (3), and this Court would hold, under those
circumstances, that Plaintiff has still failed to state a claim for
violation of the Opportunity to Compete Act.    Independent from this
Court’s holding that there is no private right of action under the
Act, see supra n. 1, the claim also fails on the merits.    The Act
exempts from its requirements employers who are “required by law,
rule or regulation,” to conduct “a criminal history record
background check.” N.J.S.A. § 34:63—16(b).    Defendant is alleged to
be a school in New Jersey that sought to hire Plaintiff as a full
time physical education teacher.    All New Jersey schools are
required by law to conduct criminal background checks on their
teacher applicants, see N.J.S.A. l8A:6-7.l et seq., therefore, the
exception found in N.J.S.A. § 34:63-16(b) applies.
                                    4
